DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10551909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21, 24-26, 28-34, 41, and 43-48 are allowed over the prior art of record.
Independent claim 21 is allowed since the claim recites a method for communicating sensory information with a virtual reality system, comprising: configuring the virtual reality system to render a virtual reality environment comprising at least one virtual object; configuring the virtual reality system to render a virtual representation of a 
Claims 24-26, 28-34, 41, and 43-48 are allowed as being dependent upon aforementioned independent claim 1.
The closest prior art of record by Shuster et al. (hereinafter Shuster – US Doc. No. 20160035132) discloses a virtual reality system for user interaction with virtual objects.  Shuster does not disclose a method for communicating sensory information with a virtual reality system, comprising: configuring the virtual reality system to render a virtual reality configuring the virtual reality system to associate the different types of interaction with the sensory information including a plurality of sensory signals associated a plurality of stimulators at least partly integrated in a wearable form configured to at least communicatively connected to an actual body of the user; configuring the virtual reality system to determine a type of the interaction among the different types of interaction; configuring the virtual reality system to determine sensory information associated with the type of interaction; configuring the virtual reality system to determine any sensory signals associated with the sensory information; configuring the virtual reality system to determine any types and/or locations of the plurality of stimulators at least partly integrated in the wearable form associated with the type of the interaction to stimulate the actual body of the user; and configuring the virtual reality system to, upon the interaction, to stimulate the actual body of the user based on the determined sensory signal with the stimulators determined with the determined types and/or at the locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694